DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 11/01/2021, with respect to claims 8 and 11-14 being re-joined is considered and are being re-joined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I corresponding to Figs. 1-6 and Claims 1-5, 7 and 33 in the reply filed on 03/11/2020 is acknowledged.

EXAMINER’S AMENDMENT
The application has been amended as follows: Claims 8 and 11-14 are re-joined per applicant’s request dated 11/01/2021.  Claims 24-26 and 30-32 are cancelled.

Allowable Subject Matter
Claims 1-5, 7-8, 11-14, 33, 36-37 and 41-43 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art could not anticipate or render obvious the following limitations taken with the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486